Title: To Thomas Jefferson from Sarah Champe Carter, 30 June 1795
From: Carter, Sarah Champe
To: Jefferson, Thomas



Sir
Fredericksburg June 30th 95—

I had the pleasure of receiving your letter of the 4th. instant and should have answered it some-time since, but have been for several weeks a good deal indisposed by the small pox, a circumstance, which, I hope, will apologize for the delay. I have no objection to the establishment of the line by which my son Champe had devided the lands sold you and there held by me as I am fully perswaided that he would do nothing to affect my interest. I must beg that you will accept my acknowledgements for your polite communication and beleive me to be With respect yr. Most Obt

Sally Carter

